     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 1 of 30
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      September 03, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk

                          GALVESTON DIVISION

                                      ══════════
                                     No. 3:19-cv-00068
                                      ══════════

                   BRANDON THROWER ON BEHALF OF HIMSELF AND
              ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, PLAINTIFF,

                                                v.

     UNIVERSALPEGASUS, INT’L INC., AND UNIVERSAL ENSCO, INC., DEFENDANTS.

        ══════════════════════════════════════════
              MEMORANDUM OPINION AND ORDER
        ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

       Before the court is Brandon Thrower’s motion for conditional certification

under the Fair Labor Standards Act. 1 Having considered the parties’ arguments

and the applicable law, and for the reasons discussed below, the court grants the

motion.

                           I.     FACTUAL BACKGROUND

       The defendants—Universal Ensco, Inc. (“UEI”) and its parent company,

UniversalPegasus International, Inc. (“UPI”)—operate a pipeline-engineering firm

that provides engineering and field services to oil, gas, and power clients across the

United States and internationally. 2


1      Dkt. 28.
2       Dkt. 31 at 7. Page-number citations to documents that the parties have filed refer to those
that the court’s electronic-case-filing system automatically assigns.

                                                1
    Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 2 of 30




      Thrower worked for UEI as an electrical and instrumentation inspector in

Oklahoma and Kansas from December 10, 2017, through April 11, 2018. 3 During

his employment, Thrower claims he was compensated on a day-rate basis,

meaning he received a flat daily rate and was not paid overtime for any work he

performed in excess of 40 hours per workweek. 4

      On February 18, 2019, Thrower sued the defendants for alleged violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., on behalf of himself

and similarly situated “inspectors.” 5 Thrower claims the defendants misclassify

UEI’s inspectors as exempt from overtime compensation under UEI’s day-rate

compensation scheme.

      Since filing suit, three former UEI inspectors have opted-in as plaintiffs: (1)

Chris Guinn, an electrical and instrumentation inspector stationed in Florida from

September 2017 to June 2018; (2) Travis Hatfield, a utility inspector stationed in

Texas from August 2018 to June 2019; and (3) Cody Hill, identified only as an

“inspector,” stationed in Texas from July 2018 to August 2019. 6

      On December 23, Thrower moved for conditional certification, requesting

the court conditionally certify the following putative class:

      All current and former Inspectors whose offer letters state that they
      were paid a day rate in an amount that is less than the weekly salary
      amount necessary for the 29 U.S.C. § 213(a)(1) exemptions during at
3     Dkt. 28–15.
4     Dkt. 31 at 7.
5     Dkt. 1.
6      Dkts. 11, 22, 26; see also Dkt. 28–16 (Guinn’s declaration); Dkt. 28–17 (Hatfield’s
declaration); Dkt. 28–18 (Hill’s declaration).

                                            2
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 3 of 30




      least one week in the three[-]year period prior to the date the Court
      authorizes notice to the present. 7

      In response, the defendants vociferously argue that they have fully complied

with the FLSA. Specifically, while acknowledging that UEI’s offer letter sets forth,

among other things, the employee’s pay for each day of work and the number of

days per week the employee is expected to work, the defendants argue this

compensation scheme qualifies as a salary, thereby exempting those employees

from the FLSA’s overtime provisions. 8 According to the defendants, UEI’s offer

letter establishes a “guaranteed salary,” which the court can determine using a

rate-times-day formula:

      First, the [offer] letter provides the amount an employee will be paid
      for each day in which the employee performs any work. Second, the
      letter provides the number of days the employee is expected to work
      each week. To determine the employees’ minimum guaranteed salary,
      UEI multiplies the daily amount against the number of days the
      employee is expected to work. 9

      The defendants argue further that certifying a putative class of “all current

and former inspectors” is inappropriate as UEI employs “more than fourteen

different” types of inspectors, each with different job titles and responsibilities. 10

According to the defendants, each inspector position “differ[s] in reporting

structure, daily duties, and numerous other aspects of day-to-day operations.”11


7     Dkt. 28 at 7.
8     Dkt. 31–1 at 3.
9     Id. at 4.
10    Dkt. 31 at 20–22.
11    Id. at 8.

                                          3
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 4 of 30




Moreover, inspectors who share the same job title may have varying

responsibilities, depending upon “which UEI client is operating the project site.” 12

       In his reply, Thrower highlights that the defendants do not dispute that each

inspector, irrespective of his or her official job title or responsibilities, was

classified as exempt and subject to the same day-rate pay practice. 13

       For reasons explained infra, on August 6, 2020, the court held a hearing to

discuss the impact of the Fifth Circuit’s recent opinion in Hewitt v. Helix Energy

Solutions Group, Inc. on the parties’ respective arguments both for and against

conditional certification. 14 At the conclusion of the hearing, the court requested

each party file a proposed class definition. 15 Thrower amended his proposed class

definition as follows:

       All current and former inspectors employed by Universal Ensco, Inc.
       and [sic] whose offer letter stated that they were paid a daily rate
       during at least one week in the three-year period prior to the date the
       Court authorizes notice to the present. 16




12     Id. at 21.
13     Dkt. 33 at 6.
14     956 F.3d 341 (5th Cir. 2020).
15      The defendants take issue with the fact that Thrower’s amended proposed class definition
“improperly attempts to expand his putative collective action beyond the scope” of his motion for
conditional certification. See Dkt. 56 (emphasis in original). Their argument misconstrues the
court’s instruction. In no way did the court restrict Thrower from amending the proposed class to
include a wider range of employees.
16     Dkt. 53 at 1–2.

                                               4
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 5 of 30




                                II.   LEGAL STANDARDS

     A. FLSA Obligations

       Under the FLSA, “no employer shall employ any of his employees . . . for a

workweek longer than forty hours unless such employee receives compensation for

his employment in excess of the hours above specified at a rate not less than one

and one-half times the regular rate at which he is employed.” 17 The FLSA gives

employees the right to bring an action on behalf of themselves, as well as “other

employees similarly situated.” 18 Section 216(b) establishes an opt-in scheme under

which plaintiffs must affirmatively notify the court of their intention to become

parties to the suit. 19

     B. Conditional Certification

       District courts have the discretionary power to conditionally certify

collective actions and order notice to putative class members. 20 When considering

whether to certify a lawsuit under the FLSA as a collective action, most courts,

including those in this circuit, use the Lusardi 21 two-stage approach. 22

       The two stages of the Lusardi approach are the “notice stage” (sometimes

referred to as the “conditional-certification stage”) and the “decertification stage.”



17     29 U.S.C. § 207(a)(1).
18     29 U.S.C. § 216(b).
19     McKnight v. D. Hous., Inc., 756 F. Supp. 2d 794, 800 (S.D. Tex. 2010) (Rosenthal, J.).
20     Id.
21     Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).
22     McKnight, 756 F. Supp. 2d at 800 (collecting cases).

                                               5
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 6 of 30




At the notice stage, the district court conducts an initial inquiry into “whether the

putative class members’ claims are sufficiently similar to merit sending notice of

the action to possible members of the class.” 23

       Because of the limited evidence available at the notice stage, “this

determination is made using a fairly lenient standard, and typically results in

‘conditional certification’ of a representative class.” 24 In fact, courts “appear to

require nothing more than substantial allegations that the putative class members

were together the victims of a single decision, policy, or plan.” 25

       Still, at the notice stage, the plaintiff bears the burden of showing that a

similarly situated group of plaintiffs exists. 26 To do so, the plaintiff must generally

make a minimal showing that: (1) there is a reasonable basis for crediting the

assertion that aggrieved individuals exist; and (2) those aggrieved individuals are

similarly situated to the plaintiff in relevant respects given the claims and defenses

asserted. 27 With regard to the similarly situated factor, “[s]ome factual support for


23     Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010) (citation
omitted).
24     Mooney v. Aramco Services Co., 54 F.3d 1207, 1214 (5th Cir. 1995).
25     Id. at 1214 n.8 (quoting Sperling v. Hoffmann-La Roche, Inc., 118 F.R.D. 392, 407
(D.N.J.)).
26     See Green v. Plantation of Louisiana, LLC, CIV. 2:10-0364, 2010 WL 5256354, at *6
(W.D. La. Nov. 24, 2010) (“while the standard at the ‘notice stage’ is lenient, it is by no means
automatic” (citations omitted)), report and recommendation adopted, CIV. 2:10-0364, 2010 WL
5256348 (W.D. La. Dec. 15, 2010).
27      In the absence of Fifth Circuit guidance on the appropriate test to use at the notice stage,
courts are split on the appropriate elements to consider. Some courts use three elements,
requiring the plaintiff to show that: (1) there is a reasonable basis for crediting the assertion that
aggrieved individuals exist; (2) those aggrieved individuals are similarly situated to the plaintiff
in relevant respects given the claims and defenses asserted; and (3) those individuals want to opt-
in to the lawsuit. Jones v. Cretic Energy Servs., LLC, 149 F. Supp. 3d 761, 768 (S.D. Tex. 2015)

                                                  6
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 7 of 30




the complaint allegations of class-wide policy or practice must be shown to

authorize notice.” 28

       At the end of the day, “[c]ollective actions under the FLSA are generally

favored because such allegations reduce litigation costs for the individual plaintiffs

and create judicial efficiency by resolving in one proceeding [all] ‘common issues

of law and fact arising from the same alleged . . . activity.’” 29

                                      III.    ANALYSIS

       The bulk of each parties’ briefing concerns a since-withdrawn Fifth Circuit

opinion: Faludi v. U.S. Shale Solutions, LLC, (“Faludi I”). 30 To help frame the

parties’ respective arguments, a brief discussion of the FLSA’s overtime-

compensation provisions and, more specifically, when employees are exempt from

those provisions is helpful.

       Under the FLSA, individuals employed in a bona fide executive,

administrative, or professional capacity are completely exempt from overtime



(Lake, J.) (collecting cases). This court, however, has already joined the growing number of courts
in the Southern District that have rejected the three-element approach to Lusardi’s conditional-
certification stage. See Freeman v. Progress Residential Prop. Manager, LLC, 3:16-CV-00356,
2018 WL 1609577, at *6 (S.D. Tex. Apr. 3, 2018) (Edison, M.J.).
28     Walker v. Honghua Am., LLC, 870 F. Supp. 2d 462, 466 (S.D. Tex. 2012) (Ellison, J.)
(quoting Maynor v. Dow Chem. Co., CIV. A. G-07-0504, 2008 WL 2220394, at *6 (S.D. Tex. May
28, 2008) (Rosenthal, J.)); see, e.g., Severtson v. Phillips Beverage Co., 137 F.R.D. 264, 266 (D.
Minn. 1991) (allegations of plaintiff alone insufficient); Felix De Asencio v. Tyson Foods, Inc., 130
F. Supp. 2d 660, 663 (E.D. Pa. 2001) (pleadings and four declarations from putative class
members sufficient).
29    Ryan v. Staff Care, Inc., 497 F. Supp. 2d 820, 823 (N.D. Tex. 2007) (quoting Hoffmann–
La Roche, Inc. v. Sperling, 493 U.S. 165, 170 (1989)).
30     936 F.3d 215 (5th Cir. 2019), opinion withdrawn and superseded, 950 F.3d 269, 271 (5th
Cir. 2020).

                                                 7
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 8 of 30




compensation. 31 To establish an employee’s exempt status, an employer must

show, by a preponderance of the evidence, that the employee meets both the

FLSA’s “salary basis” test and the appropriate “duties” test for the exemption which

purportedly applies. 32

       Although the defendants do not expressly argue the FLSA’s executive,

administrative, or professional-capacity exemptions apply, based on the

arguments they raise in their briefing regarding the salary-basis test and duties

tests, as well as the cases they cite in support, it is clear the defendants contend

that (at least) the administrative and executive exemptions are in play. 33

       29 C.F.R. § 541.600 sets forth the minimum weekly salary an employee must

receive to qualify as an exempt executive, administrative, or professional

employee. At the time Thrower filed the underlying lawsuit, 34 the minimum weekly




31     29 U.S.C. § 213(a)(1).
32      Cowart v. Ingalls Shipbuilding, Inc., 213 F.3d 261, 262 (5th Cir. 2000); see Meza v.
Intelligent Mexican Mktg., Inc., 720 F.3d 577, 581 (5th Cir. 2013) (“The employer must prove
facts by a preponderance of the evidence that show the exemption is ‘plainly and unmistakably’
applicable.” (citations omitted)).
33      See Dkt. 31 at 16–22. Moreover, buried among their affirmative defenses, the defendants
argue “statutory exemptions, exclusions, exceptions, or credits under the FLSA, including but not
limited to the [h]ightly[-c]ompensated[-e]mployee [e]xemption, [a]dministrative [e]xemption,
the [e]xecutive [e]xemption, and combination exemption” bar Thrower’s and the opt-in plaintiffs’
claims. See Dkt. 21 at 8.
34      Sections 541.100(a)(1) and 541.200(a)(1) were recently amended, effective January 1,
2020, to increase the minimum applicable weekly salary from $455 per week to $684 per week.
29 C.F.R. §§ 541.100(a)(1) (executive exemption) and 541.200(a)(1) (administrative exemption);
see also Defining and Delimiting the Exemptions for Executive, Administrative, Professional,
Outside Sales and Computer Employees, 84 Fed. Reg. 51230, 51230-31 (Sept. 27, 2019). The
current regulation differs in no other material way from the version in effect at the time Thrower
filed the underlying lawsuit.

                                                8
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 9 of 30




salary was $455. 35 While the salary-basis test is a bit more nuanced, for purposes

of the court’s opinion, the minimum-weekly-salary requirement is the key

takeaway.

      In Faludi I, the plaintiff, Jeff Faludi, received $1,000 per day (or $1,350 if

he worked outside of Houston) consulting for an oil and gas services company. 36

The Fifth Circuit, while acknowledging that a day-rate compensation is distinct

from a salary under the FLSA, held that if an employee’s day-rate pay was at least

$455, then the employee received a predetermined amount of compensation on a

weekly (or less frequent) basis necessary to satisfy the salary-basis test. 37 In other

words, Faludi was guaranteed to receive at least $1,000 if he worked for even one

hour in a given week, which exceeds the regulatory minimum of $455. 38

      Notably, Judge James Ho—who later authored Hewitt—dissented from the

majority’s opinion, applying a strict reading of 29 C.F.R. § 541.602(a), which

provides in relevant part:

      An employee will be considered to be paid on a ‘salary basis’ within
      the meaning of this part if the employee regularly receives each pay
      period on a weekly, or less frequent basis, a predetermined amount
      constituting all or part of the employee’s compensation, which
      amount is not subject to reduction because of variations in the quality
      or quantity of the work performed. 39


35    29 C.F.R. §§ 541.100(a)(1) (executive exemption) and 541.200(a)(1) (administrative
exemption).
36    Faludi I, 936 F.3d at 217.
37    Id. at 219–20.
38    Id. at 219.
39    Id. at 222 (emphasis included) (citing 29 C.F.R. § 541.602(a)).

                                              9
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 10 of 30




In Judge Ho’s mind, because Faludi’s pay depended on the number of days he

worked in a given week, he could not, as a matter of law, receive a “predetermined

amount” on a weekly basis. 40

       In February 2020, the Fifth Circuit withdrew Faludi I and decided the case

on entirely new grounds (Faludi II). 41 Both parties in this case supplemented their

conditional-certification briefing to address Faludi II. Not surprisingly, both sides

argue Faludi II does not undermine their respective positions. 42 The defendants,

applying the same reasoning as the majority in Faludi I, contend UEI’s inspectors’

“guaranteed” weekly salary can be determined by multiplying the employee’s daily

rate of pay by the numbers of “work days per week”—both of which are expressly

stated in UEI’s offer letter. 43 Using Thrower’s offer letter as an example, applying

the rate-times-day formula, according to the defendants, Thrower’s “guaranteed”

weekly salary is $2,225 ($445 day-rate x 5 “work days per week”)—well above the

FLSA’s       minimum       salary     requirement        for    exemption       from   overtime

compensation. 44

       Thrower, on the other hand, argues his day-rate pay ($445) is below the

FLSA’s minimum-weekly-salary requirement for exemption from overtime


40     Id.
41     Faludi v. U.S. Shale Sols., L.L.C., 950 F.3d 269, 273–75 (5th Cir. 2020) (“Faludi II”)
(“Although we think U.S. Shale’s arguments are well-taken as to why Faludi fits within the highly
compensated employee exemption to the FLSA, we need not reach that issue given that Faludi is
an independent contractor not covered by the FLSA’s requirements.”).
42     See Dkts. 34 and 42.
43     Dkt. 31 at 11–13; see, e.g., Dkt. 28–5 at 1; Dkt. 28–6 at 1; Dkt. 28–7 at 1.
44     See Dkt. 28–5.

                                                 10
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 11 of 30




compensation ($455) and, therefore, the reasoning in Faludi I—that if he worked

“for even one hour in a given week” he was guaranteed an amount that exceeds the

regulatory minimum of $455—does not apply. 45

       Two months after withdrawing Faludi I, the Fifth Circuit issued Hewitt, in

which it unambiguously held that “an employee who is paid a daily rate is not paid

on a ‘salary basis’ under 29 C.F.R. § 541.602(a).” 46 Hewitt’s day-rate pay was

between $900–$1,300. 47 But his compensation depended on the number of days

he worked in a given week (past tense), meaning his weekly salary fluctuated from

week to week. 48 Strictly interpreting 29 C.F.R. § 541.602(a), the Fifth Circuit

reasoned as follows:

       Broadly speaking, [29 C.F.R.] § 541.602(a) requires that an employee
       receive for each pay period a “predetermined amount” calculated on a
       “weekly, or less frequent” pay period. To put it plainly: The salary-
       basis test requires that an employee know the amount of his pay
       compensation for each weekly (or less frequent) pay period during
       which he works, before he works. 49

Because Hewitt “knew his pay only after he worked through the pay period,” the

court held “he did not receive a ‘predetermined amount’ ‘on a weekly, or less




45     Dkt. 28 at 14–15.
46     See Hewitt, 956 F.3d at 342.
47     Hewitt v. Helix Energy Sols. Grp., Inc., 4:17-CV-2545, 2018 WL 6725267, at *1 (S.D. Tex.
Dec. 21, 2018) (Hoyt, J.).
48     Hewitt, 956 F.3d at 344.
49     Id. at 343 (emphasis in original).

                                              11
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 12 of 30




frequent basis’—rather, he received an amount contingent on the number of days

he worked each week.” 50

       In the case at bar, the defendants attempt to distinguish UEI’s pay practice

from that at issue in Hewitt, citing a footnote in that opinion: “If Hewitt and [his

employer] agreed beforehand on the length of each hitch, there could be an

argument that Hewitt’s salary was ‘predetermined.’” 51 The defendants argue UEI

pays a predetermined salary because the UEI offer letter provides: “Compensation

for this position will be at a weekly predetermined amount which equals the daily

rate listed above multiplied by the number of days in the work week while you are

at the work site and available to work.” 52

       The defendants are trying to fit a square peg in a round hole. As in Hewitt,

it is impossible for UEI’s employees to determine their weekly salary until after

they have worked through the pay period—meaning, by definition, the salary is not

predetermined. 53 Any doubt is put to rest by reading the very next sentence in

UEI’s offer letter: “The number of days per week listed above is the anticipated

number of work days for a typical work week and is subject to change.” 54 Thus,

contrary to the defendants’ protestations otherwise, determining whether each


50     Id. at 343–44 (emphasis in original).
51     Dkt. 56 at 2–3 (citing Hewitt, 956 F.3d at 344 n.3 (because Hewitt’s employer did not raise
the argument before the district court, the Fifth Circuit did not consider the argument on appeal)).
52     Dkt. 31 at 17.
53      See Hewitt, 956 F.3d at 344 (“[Hewitt] had to take the number of days he worked (past
tense) and multiply by the operative daily rate to determine how much he earned. So Hewitt knew
his pay only after he worked through the pay period.” (emphasis in original)).
54     See, e.g., Dkt. 28–7 at 2 (emphasis added).

                                                12
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 13 of 30




opt-in plaintiff is exempt from the FLSA’s overtime-compensation requirements

will not “require a case-by-case investigation of the actual application of [the]

[d]efendants’ pay policies . . .” 55

     A. Lusardi’s Two-Stage Approach

     1. Whether Other Aggrieved Individuals Exist

       Next, the court considers whether there is a reasonable basis for crediting

Thrower’s assertion that other aggrieved individuals exist. 56 In addition to his own

declaration, 57 Thrower has included declarations from the three opt-in plaintiffs—

which are practically identical, save for the declarants’ name, dates of employment,

and the state(s) in which he was employed—who testify they: (1) were employed by

the defendants as “inspectors”; (2) were compensated on a day-rate basis; (3)

regularly worked more than 40 hours in a given workweek; and (4) were not paid

overtime. 58 Additionally, each declarant, including Thrower, testifies he knows

other inspectors who regularly worked over 40 hours per week who did not receive

overtime pay because UEI misclassified them as exempt. 59 On this record, the

court finds Thrower has established a reasonable basis for crediting his assertion

that other aggrieved individuals exist.




55     Dkt. 31 at 18.
56     McKnight, 756 F. Supp. 2d at 801.
57     Dkt. 20–15 (Thrower).
58     Dkt. 20–16 (Guinn); Dkt. 20–17 (Hatfield); Dkt. 20–18 (Hill).
59     See Dkt. 20–15; Dkt. 20–16; Dkt. 20–17; Dkt. 20–18.

                                              13
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 14 of 30




     2. Whether the Aggrieved Individuals Are Similarly Situated to
        Thrower

       The parties’ war is primarily waged on this final front—whether the

aggrieved “inspectors” are similarly situated to Thrower in relevant respects given

the claims and defenses asserted. 60

       Thrower and the proposed putative class members share the same title of

“inspector.” But the defendants have demonstrated UEI maintains “more than

fourteen” different positions 61 that use this term: assistant chief inspector, chief




60      See Minyard v. Double D Tong, Inc., 237 F. Supp. 3d 480, 490 (W.D. Tex. 2017) (“A class
that encompasses a wide range of job positions may be conditionally certified as long as the
differences between class members are not material to the allegations of the case.” (citing Behnken
v. Luminant Min. Co., LLC, 997 F. Supp. 2d 511, 522 (N.D. Tex. 2014)).
61     Assistant Chief Inspector: responsible for assisting the Chief Inspector with the
       management and direction of the inspection team.
       Chief Inspector: responsible for the day-to-day implementation of quality-control
       inspection throughout the construction spread; responsible for the supervision of the
       inspection team.
       Certified Welding Inspector: responsible for overseeing all welding and non-
       destructive examination (“NDE”) activities on the project and ensuring that all welding
       and NDE activities, and all documentation relating to same, are in compliance with all
       project, regulatory, and applicable code/standard requirements; certified in one or more
       of the following: AWS-CWI, AWS-SCWI, or CPWI.
       Coating Inspector: responsible for ensuring that all field-coating applications,
       including painting of above-ground facilities, are performed according to project-coating
       specifications.
       Compliance Quality Inspector: responsible for performing quality inspections and
       verifications for gas pipeline construction and O&M activities.
       Electrical and Instrumentation Inspector: inspects the electrical and
       instrumentation activities on the project, ensuring that all documentation relating to the
       same comply with project, regulatory, and applicable code/standard requirements.
       Environmental Inspector: responsible for overseeing the installation of
       environmental-mitigation measures, including straw bale filters, silt fence erosion control
       fabric, geotextile fabric, gravel filters, water bars, and trench plugs.
       Fabrication Welding Inspector: responsible for overseeing all pipefitting and welding
       activities associated with the fabrication of plant stations and other fabricated assemblies

                                                14
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 15 of 30




inspector, certified welding inspector, coating inspector, compliance quality

inspector, electronical and instrumentation inspector, environmental inspector,

fabrication welding inspector, materials inspector, mechanical inspector, NACE

coating inspector, non-destructive examination inspector, safety inspector, senior

welding inspector, utility inspector, vendor mill inspector, and welding

inspector. 62




       such as value settings and launcher/receiver facilities. Also oversees the setting and
       plumbing of the completed fabricated assemblies.
       Material Inspector: responsible for facilitating the timely receipt of all materials and
       enforcing material quality control.
       Mechanical Inspector: responsible for inspecting the mechanical activities on the
       project, ensuring that all documentation relating to the same comply with project,
       regulatory, and applicable code/standard requirements.
       NACE Coating Inspector: NACE Coating Inspector Program certified; responsible for
       quality control in the observation and reporting of the technical aspects of the coating
       project and its conformance/deviation from the project specification.
       NDE Inspector: responsible for reviewing reports by the NDE contractor and for
       auditing welds to confirm acceptability; oversees the field implementation of the
       company’s non-destructive testing program and confirming compliance with the program
       and applicable regulatory and code/standard requirements.
       Safety Inspector: oversees all activities of field personnel; develops and implements
       plan for employee safety and ensures that safety and health concerns are given primary
       consideration.
       Senior Welding Inspector: responsible for overseeing all welding and NDE activities
       on the project, ensuring that all welding and NDE activities, and all documentation
       relating to same, comply with project, regulatory, and applicable code/standard
       requirements.
       Utility Inspector: ensures that all pipeline-construction activities adhere to client,
       company, and contract specifications and codes.
       Vendor Mill Inspector: responsible for inspecting multiple areas including pipe, mill,
       bench, coating, and loading out material.
       Welding Inspector: responsible for welding and NDE activities on the project, ensuring
       that all welding and NDE activities, and all documentation relating to same, comply with
       project, regulatory, and applicable code/standard requirements.
62     Dkt. 31 at 8–10, 16–18.

                                              15
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 16 of 30




       The defendants forcefully argue that each inspector position has different

responsibilities, which militates strongly against finding such employees are

similarly situated for conditional certification purposes. 63 Moreover, the

defendants contend inspectors who share the same job title may have varying

responsibilities, depending upon “which UEI client is operating the project site.” 64

       Generally, courts require that members of an FLSA class have similar job

titles and responsibilities. 65 But “similarly situated” does not mean identically

situated. 66 Rather, to satisfy Lusardi’s similarly situated requirement, a plaintiff

must show that potential class members are “similarly situated . . . in relevant

respects given the claims and defenses asserted.” 67 So, while the defendants are

correct that courts have found “employees with the same job title are not ‘similarly

situated’ for the purposes of an ‘opt-in’ FLSA class if their day-to-day duties vary

substantially,” 68 potential class members’ job titles or responsibilities are not the

end-all-be-all.

       The purpose of requiring class members to have similar job positions is to

ensure judicial efficiency by “avoiding the need for individualized inquiries into


63     Id. at 10, 16–18.
64     Id. at 21.
65     See, e.g., Pacheco v. Aldeeb, No. 5:14–CV–121–DAE, 2015 WL 1509570, at *6 (W.D. Tex.
Mar.31, 2015) (holding that for class members to be similarly situated they must be subject to
common pay provisions and have similar job requirements).
66     Green, 2010 WL 5256354, at *4.
67     Walker, 870 F. Supp. 2d at 466 (emphasis added) (citations omitted).
68    Dkt. 31 at 15 (citing Aguirre v. SBC Communications, Inc., CIV.A.H 05 3198, 2007 WL
772756, at *12 (S.D. Tex. Mar. 12, 2007) (Rosenthal, J.)).

                                             16
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 17 of 30




whether a defendant’s policy violates the FLSA as to some employees but not

others.” 69 With this in mind, courts generally focus on the similarity of the

potential class members’ job positions (i.e., titles and responsibilities), because

“the nature of the work performed by each plaintiff will determine (a) whether an

FLSA violation occurred and (b) whether a relevant FLSA exemption applies.” 70

But, if the alleged FLSA violations do not turn on the nature of the work

performed—meaning the differences in job titles or responsibilities are not

relevant to the claims and defenses asserted—courts can, and do, conditionally

certify classes that encompass a wide range of job titles and responsibilities. 71

       Here, the inspectors’ dissimilar job titles and responsibilities do not

preclude conditional certification. Thrower alleges that all UEI’s inspectors were

subject to the same pay practices which, if proven, is a per se violation of the




69      Pacheco, 2015 WL 1509570, at *7 (citing Tolentino v. C & J Spec-Rent Services Inc., 716
F. Supp. 2d 642, 647 (S.D. Tex. 2010) (Jack, J.) (“[T]here must be a showing of some . . . nexus
that binds the claims so that hearing the cases together promotes judicial efficiency.”)).
70     Wade v. Furmanite Am., Inc., 3:17-CV-00169, 2018 WL 2088011, at *3 (S.D. Tex. May 4,
2018) (Edison, M.J.) (quoting Tamez v. BHP Billiton Petroleum (Americas), Inc., 5:15-CV-330-
RP, 2015 WL 7075971, at *3 (W.D. Tex. Oct. 5, 2015)).
71      Tamez, 2015 WL 7075971, at *4 (“A class that encompasses a wide range of job positions
may be conditionally certified as long as the differences between class members are not material
to the allegations in the case.” (collecting cases)); see Kibodeaux v. Wood Group Prod., 4:16-CV-
3277, 2017 WL 1956738, at *2 (S.D. Tex. May 11, 2017) (Ellison, J.) (“[A]lthough potential class
members may have had different areas of expertise, [the plaintiffs’] claims do not appear to arise
from circumstances purely personal to [them]. Because potential class members were paid in the
same manner, and because their job duties were not different in ways that are legally relevant to
their FLSA claim, the Court finds that the potential class members are similarly situated for
purposes of conditional certification.” (footnote citations omitted)).

                                               17
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 18 of 30




FLSA—i.e., the differences between class members’ particular job titles and

responsibilities are not material to the allegations in the case. 72

       As in Wade v. Furmanite America, Inc., the court finds Judge Robert

Pitman’s decision in Tamez v. BHP Billiton Petroleum (Americas), Inc., 73

particularly instructive. In Tamez, the plaintiff asked the court to conditionally

certify a proposed class consisting of “all BHP Billiton employees who were paid a

day rate, regardless of the nature of their responsibilities.” 74 This broad definition

included employees with at least eight different job titles and job responsibilities.75

Like the defendants in the case at bar, BHP Billiton argued the proposed “class

members . . . [were] not similarly situated” because of the stark differences

between the proposed class members’ job titles and responsibilities. 76

       Rejecting BHP Billiton’s argument, the Tamez court found: (1) Tamez’s day-

rate allegation amounted to a per se FLSA violation that did not depend on the job

title or responsibilities of each particular plaintiff; and (2) BHP Billiton had failed

to demonstrate why any differences in job titles and responsibilities among class

members were relevant given the day-rate allegation. 77 Based on these findings,

the Tamez court conditionally certified the class, explaining:


72     See Murillo v. Berry Bros Gen. Contractors Inc., 6:18-CV-1434, 2019 WL 4640010, at *4
(W.D. La. Sept. 23, 2019).
73     Tamez, 2015 WL 7075971.
74     Id. at *2.
75     Id.
76     Id.
77     Id. at *3–4.

                                            18
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 19 of 30




       The class definition proposed by Plaintiffs is admittedly broad. But,
       the Court nonetheless finds that dissimilar job responsibilities among
       the class have not been shown to be relevant to the Plaintiffs’ FLSA
       allegations and, thus, are not a barrier to conditional certification. 78

       Here, as was the case in Tamez and Wade, the alleged FLSA violations do

not depend on each particular plaintiff’s job title or responsibilities. Rather,

Thrower alleges UEI’s inspectors were paid a fixed amount per day, irrespective of

whether they performed work in excess of 40 hours in a given workweek. 79 If true,

then the defendants violated the FLSA with regard to every non-exempt inspector

who was not paid overtime at the legally-required rate. 80 In other words, any

differences in job titles or responsibilities between potential class members are

immaterial to the allegations in the case. Because Thrower alleges that the

compensation scheme is, in and of itself, a violation of the FLSA, no further factual

inquiry into the job duties of each potential class member is required, as “liability

can be determined collectively without limiting the class to a specific job

position.” 81




78     Id. at *4.
79     Dkt. 31 at 7.
80      See Hewitt, 956 F.3d at 343–44 (finding employee who was paid a daily rate exceeding
the FLSA’s minimum-weekly-salary requirement for exemption from overtime compensation was
not paid on a “salary basis” for purposes of the FLSA’s overtime-compensation provisions); see,
e.g., Minyard, 237 F. Supp. 3d at 490 (holding the purported dissimilarities between the proposed
class members were “irrelevant because a common scheme or policy allegedly affected all non-
exempt . . . employees”); Song v. JFE Franchising Inc., 4:17-CV-1775, 2018 WL 3993548, at *4–
5 (S.D. Tex. Aug. 20, 2018) (Polermo, M.J.) (conditionally certifying class, in part, because the
defendant “failed to show why any differences in the job titles and responsibilities would be
relevant to [the plaintiffs’] allegations”).
81     Tamez, 2015 WL 7075971, at *3; accord Wade, 2018 WL 2088011, at *4.

                                               19
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 20 of 30




       Accordingly, conditional certification is appropriate. The court now turns to

the scope of the putative class.

     B. Class Definition

       Thrower asks the court to certify a class consisting of:

       All current and former inspectors employed by Universal Ensco, Inc.
       and [sic] whose offer letter stated that they were paid a daily rate
       during at least one week in the three-year period prior to the date the
       Court authorizes notice to the present. 82

       “There is no question that the FLSA supports such a broad class definition if

the pay practice complained of is company-wide.” 83 Still, to justify such conditional

certification, Thrower must show a company-wide policy or plan under which the

proposed class members were subjected to the same FLSA violation(s).

       Thrower has submitted declarations of four former UEI inspectors who

worked for UEI in four 84 different states, each of whom testify the defendants

“employ inspectors throughout the United States, including Kansas, Florida,

Oklahoma, and Texas,” and that they are “personally aware that other inspectors

were also paid on a day[-]rate basis . . . .” 85




82     Dkt. 53 at 1–2.
83     Sanchez v. Schlumberger Tech. Corp., 2:17-CV-102, 2018 WL 2335333, at *9 (S.D. Tex.
Jan. 24, 2018) (Ramos, J.) (citing Rueda v. Tecon Services, Inc., CIV.A. H-10-4937, 2011 WL
2566072, at *4 (S.D. Tex. June 28, 2011) (Rosenthal, J.) and Vargas v. Richardson Trident Co.,
CIV.A. H-09-1674, 2010 WL 730155, at *10 (S.D. Tex. Feb. 22, 2010) (Harmon, J.)).
84     Thrower repeatedly claims he was employed in Ohio, as well. See, e.g., Dkt. 57 at 4.
However, there is no evidence in the record to support this claim. See Dkt. 28–15 at 1 (Thrower’s
declaration, in which he testifies that he worked for UEI “in Kansas and Oklahoma”).
85     Dkt. 28–15; Dkt. 28–16; Dkt. 28–17; Dkt. 28–18.

                                               20
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 21 of 30




       While Thrower’s evidence in favor of certifying a nationwide class is a bit

feeble, the defendants admit “UEI employs inspectors nationwide” 86 and do not

contest Thrower’s allegation that the day-rate pay practice applies uniformly to all

UEI’s inspector positions. 87 Instead, the defendants continue to argue that UEI’s

compensation scheme constitutes a “guaranteed” salary and attack only the

inspectors’ dissimilar job titles and responsibilities. 88

       Since geographic commonality is not a “similarly situated” requirement, 89

the court sees no reason to restrict the putative class to those states in which

Thrower and the opt-in plaintiffs worked for UEI, especially when the defendants

do not dispute that UEI pays its inspectors—irrespective of the state in which they

are employed—on a day-rate basis. On this record, the court finds Thrower has met

the notice stage’s lenient standard of proof and established a colorable basis of a

single, nationwide policy or practice of misclassifying UEI’s inspectors as exempt

from overtime compensation. 90 Accordingly, the court conditionally certifies the

following class:

       All current and former inspectors employed by Universal Ensco, Inc.,
       for at least one week during the three-year period before this order,



86     Dkt. 21 at 3.
87     See Dkt. 31 at 18–20; Dkt. 56 at 5.
88     See id. at 20–22; Dkt. 56 at 2–4; Dkt. 33 at 5–6.
89     Vargas, 2010 WL 730155, at *6 (collecting cases).
90      See Burch v. Qwest Communs. Int’l, Inc., 500 F. Supp. 2d 1181, 1190 (D. Minn. 2007)
(“Plaintiffs have established a colorable basis that they are victims of a single, nationwide policy
by [the defendant] to illegally withhold overtime pay. At this initial stage, conditional certification
of a nationwide class is appropriate.”).

                                                  21
     Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 22 of 30




       September 3, 2017, through September 3, 2020, whose offer letter
       states that they were paid a daily rate. 91

     C. Notice to Potential Class Members

     1. The Defendants’ Objections to Thrower’s Proposed Methods of
        Notice

       Federal judges have the power to authorize the sending of notice to potential

FLSA class members to inform them of the action and to give them the opportunity

to participate by opting in. 92 “Notice is particularly important for FLSA collective

actions as potential plaintiffs’ statutes of limitations continue to run unless and

until a plaintiff ‘gives his consent in writing to become a party and such consent is

filed in the court in which such action is brought.’” 93 It is well-settled that courts

have wide discretion in deciding the notice’s content and how notice is

distributed. 94

       The defendants lodge several objections to Thrower’s proposed notice to

potential class members: 95 (1) the proposed notice fails to instruct potential opt-in

class members that they may seek counsel of his or her own choice; (2) e-mail

notice should not be allowed or, alternatively, only be permitted when notice via


91      Although the defendants’ argument in favor of limiting the class is unpersuasive, the court
has slightly modified Thrower’s proposed class definition for clarity purposes.
92     See Hoffmann-La Roche Inc., 493 U.S. at 169–70.
93     Gronefeld v. Integrated Prod. Services, Inc., 5:16-CV-55, 2016 WL 8673851, at *5 (W.D.
Tex. Apr. 26, 2016) (citing 29 U.S.C. § 216(b)).
94     See Jackson v. Superior Healthplan, Inc., 3:15-CV-3125-L, 2016 WL 7971332, at *6 (N.D.
Tex. Nov. 7, 2016) (“Because conditional certification is proper in this action, judicial approval of
the form, content, and delivery method for a collective action notice is appropriate.” (citing
Hoffmann-La Roche Inc., 493 U.S. at 171)).
95     See Dkt. 28–20 (Thrower’s proposed notice).

                                                 22
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 23 of 30




first-class mail is returned as undeliverable; and (3) text-message notice should

not be allowed. 96

      i.       The Notice Should Advise Putative Class Members of Their
               Right to Choose Their Own Counsel

            The court agrees with the defendants and finds that the proposed notice

must advise putative class members of their right to retain separate counsel and

pursue their rights independently from the class. 97

      ii.      E-mail and Text-Message Notice

            The defendants argue Thrower “has alleged no facts which would show

[first-class] mail to be a deficient form of notice for this case.” 98 First, that is not

true—Thrower has produced evidence that notice by mail is insufficient for the

potential class members. 99 But, more importantly, first-class mail, like payphones

and dial-up internet, is quickly fading into obscurity. 100 Courts in this district,

including this court, regularly allow notice by both mail and e-mail 101 because “e-




96          Dkt. 31 at 22–25.
97      E.g., Snively v. Peak Pressure Control, LLC, 174 F. Supp. 3d 953, 962 (W.D. Tex. 2016)
(requiring the plaintiffs to submit a revised proposed notice including language advising putative
class members of their right to seek separate representation by an attorney of their choosing).
98          Dkt. 31 at 23.
99     Dkt. 28—15 at 2 (testifying UEI inspectors will likely not receive notice if sent to their home
address because they “routinely travel away from home for extended periods of time to perform
their work”).
100    See Wade, 2018 WL 2088011, at *7 (“Over the years, Americans have experimented with
various means to deliver messages and notices, including the Pony Express, telegrams, and
faxes—all now (or soon to be) considered relics of a bygone era. Truth be told, first-class mail is
probably heading towards the same fate.” (footnote citation omitted)).
101    See Wade, 2018 WL 2088011, at *7 (citing Hernandez v. Robert Dering Constr., LLC, 191
F. Supp. 3d 675, 684 (S.D. Tex. 2016) (Hanks, J.) (ordering defendants to produce its employees’

                                                 23
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 24 of 30




mail is not the wave of the future; e-mail is the wave of the last decade and a

half.” 102

        So, the true question before the court is whether to permit notice to potential

plaintiffs via text message in addition to e-mail and mail.

        Courts across the country are split as to whether a plaintiff should be

permitted to send notice to potential class members in FLSA actions by text

message in addition to other, more traditional, notice methods. 103 Courts that have

allowed notice via text message have typically limited such notice “to cases where

there is evidence that text messaging is a form of communication previously used

by the employer to communicate with its employees, or where there is high

turnover in employees.” 104

        Recently, in Dickensheets v. Arc Marine, LLC, Judge Edison found “such

tests to be unnecessarily restrictive,” reasoning the salient question when it comes

to the method of FLSA notice is whether “potential plaintiffs are more likely to

receive notice of the lawsuit if the plaintiffs are permitted to deliver notice via text




known e-mail addresses) and Jones, 149 F. Supp. 3d at 777 (ordering production of potential class
members’ home and e-mail addresses for the purpose of facilitating notice)).
102   Rodriguez v. Stage 3 Separation, LLC, No. 5:14-CV-603-RP, 2015 U.S. Dist. LEXIS
188200, at *6 n.1 (W.D. Tex. 2015) (quotation cleaned up).
103     See, e.g., Caley DeGroote, Can You Hear Me Now? The Reasonableness of Sending Notice
Through Text Messages and Its Potential Impact on Impoverished Communities, 23 WASH. &
LEE J. CIVIL RTS. & SOC. JUST. 279, 297-98 (2016) (discussing the split amongst federal district
courts in allowing notice via text message) (collecting cases).
104     Wingo v. Martin Transp., Inc., 2:18-CV-00141-JRG, 2018 WL 6334312, at *10 (E.D. Tex.
Dec. 5, 2018) (internal quotation marks and citations omitted).

                                               24
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 25 of 30




message in addition to e-mail and mail?” 105 In answering that question, Judge

Edison held that “providing notice via text message in addition to other traditional

notice methods will almost always be more appropriate in modern society.” 106

        The court agrees. While e-mail is engrained in the fabric of our world’s

communication structure, there is no denying that it has become saturated and

unwieldy. The cheery days of “You’ve got mail!” are long gone. Now, our virtual

mailboxes are inundated with hundreds or thousands of messages. When it comes

to our personal e-mail accounts, we have conditioned ourselves to tune the

messages out, assuming they are unwanted advertisements, social-media

notifications, unwelcome chain mail, a fake Nigerian prince seeking to transfer

large sums of money out of the country, phishing scams, etc. The list goes on.

        The flood of information can create an overwhelming feeling. So much so,

that it is not uncommon for people to create a new e-mail account every couple of

years, just to wipe the slate clean and rid themselves of the dread associated with

sifting through hundreds of e-mails, searching for the few that actually contain

important information. This is why e-mails have the infelicitous tendency of

slipping through the cracks, especially when folks have multiple e-mail accounts

(e.g., work, personal, school) with which they must stay current.




105     Dickensheets v. Arc Marine, LLC, 440 F. Supp. 3d 670, 671–72 (S.D. Tex. 2020) (Edison,
M.J.) (quotation cleaned up).
106     Id. at 672

                                             25
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 26 of 30




        Unlike e-mail, text messages, at the very least, have eyes laid on them before

being opened or ignored. And while one’s e-mail account is quickly becoming

inseparable from their cell phone—that is to say, most people own a smartphone

on which they receive text messages and e-mails 107—a short vacation or busy

workweek can result in literally hundreds of unread e-mails. The same cannot be

said about text messages; people keep up with them. Maybe it is because texting is

not as associated with work-related activities. Or maybe it is because texting is

quickly becoming (if it has not already become) our primary method of

communicating with friends and family. Whatever the reason, there is no denying

that potential plaintiffs are more likely to receive notice of the collective action if a

court allows text-message notice, in addition to e-mail and mail. 108

        In this case, text-message notice is particularly useful in helping to facilitate

actual notice of the pending lawsuit, as the class involves pipeline workers who

routinely travel for work and are away from their home for extended periods of

time. 109 As Thrower explains in his declaration, due to the nomadic nature of their




107   As of February 2019, over 80% of Americans own a smartphone. PEW RESEARCH CENTER,
Demographics of Mobile Device Ownership and Adoption in the United States (2019) (available
at    https://www.pewresearch.org/internet/fact-sheet/mobile/). That number jumps to 92–
96% when you restrict the demographic to ages 18–49. See id.
108     See Dickensheets, 440 F. Supp. 3d at 672.
109    Dkt. 28—15 at 2 (testifying inspectors will likely not receive notice to their home address
because they “routinely travel away from home for extended periods of time to perform their
work”); see generally Bhumithanarn v. 22 Noodle Mkt. Corp., 14-CV-2625 RJS, 2015 WL
4240985, at *5 (S.D.N.Y. July 13, 2015) (granting use of notice by text message “given the high
turnover characteristic of the restaurant industry”).

                                               26
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 27 of 30




job, inspectors “will likely not receive the [n]otice or not receive the [n]otice with

enough time to make a decision whether to join the case.” 110

        Accordingly, in light of the overarching goal of providing potential class

members the opportunity to join the case, the court finds that providing notice via

text message serves to further the FLSA’s remedial purpose. 111

        To alleviate any concern about a misleading or incomplete text message, the

text message sent to potential class members must include a copy of the class

notice that the court ultimately approves for distribution. As for the content of the

text message, the court orders the parties to confer and attempt to reach an

agreement by the deadline set below.

      2. Notice Period

        Thrower’s motion for conditional certification does not include a proposed

notice period. “Although opt-in periods commonly range from as little as 30 to as

many as 120 days, most courts appear to default to a notice period of 60 days,

unless potential plaintiffs are difficult to contact because of their locations or other

extenuating factors warrant additional time.” 112 Given the numerous methods of

notice the court has approved, the court finds that a 60-day notice period is

reasonable.


110     Id.
111    See Dickensheets, 440 F. Supp. 3d at 672; Lejeune v. Cobra Acquisitions, LLC, No. SA-19-
CV-00286-JKP, 2020 U.S. Dist. LEXIS 146714, at *3 (W.D. Tex. 2020) (collecting cases
permitting notice via text message);
112    McCloud v. McClinton Energy Grp., L.L.C., 7:14-CV-120, 2015 WL 737024, at *10 (W.D.
Tex. Feb. 20, 2015) (collecting cases).

                                              27
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 28 of 30




      3. Thrower’s Request for Potential Class Members’ Contact
         Information

        The defendants also object to Thrower’s request that the court order the

defendants produce an excel spreadsheet with putative class members’ (1) social-

security numbers, (2) e-mail addresses, and (3) phone numbers (home and

mobile), arguing it is “unnecessary and overly intrusive.” 113

        The defendants are not required to produce potential class members’ social-

security numbers. Thrower has provided no justifiable basis for such

information 114 and inadvertent disclosure could lead to unintended consequences

such as identify theft. 115 However, as explained above, e-mail addresses and

telephone numbers are fair game.




113     Dkt. 31 at 25. The defendants do not object to Thrower’s request for potential class
members’ dates of employment (start and end date) or dates of birth. See Dkt. 28 at 30. Still, the
court finds dates of birth are unnecessary and will not require the defendants produce such
information.
114     Thrower argues social-security numbers will help allow him to “confirm current addresses
and/or to locate those persons who may have moved from their last known address.” Dkt. 28 at
30. Given the information the court is requiring the defendants to produce and the methods of
notice the court has approved, the court finds that requiring the defendants to produce potential
class members’ social-security numbers to be superfluous.
115     See Lee v. Veolia ES Indus. Services, Inc., 1:12-CV-136, 2013 WL 2298216, at *15 (E.D.
Tex. May 23, 2013) (“[T]he undersigned finds it unnecessary for [the plaintiff] to receive social[-
]security numbers of all potential plaintiffs at this time. In the event that [the plaintiff] is unable
to determine the current mailing address of a potential plaintiff and he believes that an
individual’s social[-]security number is necessary to locate the individual, [the plaintiff] can
request that particular plaintiff’s social[-]security number at that time.” (internal citations
omitted)); see also Heeg v. Adams Harris, Inc., 907 F. Supp. 2d 856, 865 (S.D. Tex. 2012)
(Rosenthal, J.) (finding the plaintiff’s request for potential class members’ addresses and social-
security numbers “overbroad and unsupported by the record”) Norman v. Neighborhood
Healthcare Providers, PLLC, 2:19-CV-170-KS-MTP, 2020 WL 4873848, at *5 (S.D. Miss. Aug. 19,
2020) (sustaining objection to produce potential class members’ social-security numbers and
dates of birth).

                                                  28
      Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 29 of 30




      4. Form of Notice to Potential Class Members

        The defendants “request that the [c]ourt provide time for the parties to

confer and submit an agreed proposed notice (along with unresolved objections)

upon resolution of the requested certification.” 116 The court orders the parties to

confer on any issues regarding the content of the notice and attempt to reach an

agreement by the deadline set below. As for unresolved objections, the court finds

that the defendants have waived 117 further objections to the notice—Thrower

moves for both conditional certification and notice to potential class members.

                                                ***

        Thrower has made a sufficient showing at this preliminary stage to warrant

the issuance of notice, to permit full discovery, and to allow the court to conduct a

more rigorous analysis at the decertification stage when it has the benefit of more

information. Accordingly, Thrower’s motion for conditional certification is

GRANTED for a class defined as follows:

        All current and former inspectors employed by Universal Ensco, Inc.,
        for at least one week during the three-year period before this order,



116    Dkt. 31 at 25 (citing Melson v. Directech Sw., Inc., CIV.A. 07-1087, 2008 WL 2598988, at
*5–6 (E.D. La. June 25, 2008)).
117     In their briefing, the defendants “reserve the right” to make additional objections to the
proposed notice in the event the court grants Thrower’s motion for conditional certification. Dkt.
31 at 25. The defendants have had plenty of time to raise other, reasonable objections. Additional
delays in notice may preclude claims of potential class members. E.g., Frazier v. Dall./Fort Worth
Int’l Airport Bd., 285 F. Supp. 3d 969, 975 n.5 (N.D. Tex. 2018) (finding defendant’s failure to
raise objections to the plaintiff’s proposed notice as a waiver, despite defendant’s statement that
it “reserves the right” to object to the proposed notice on other grounds if the court conditionally
certifies the class); Harger v. Fairway Mgmt., Inc., 2:15-CV-04232-NKL, 2016 WL 3200282, at
*4 (W.D. Mo. June 8, 2016) (“The Court considers the failure to object [to the proposed notice],
notwithstanding the reservation, as a waiver.”).

                                                29
    Case 3:19-cv-00068 Document 59 Filed on 09/03/20 in TXSD Page 30 of 30




      September 3, 2017, through September 3, 2020, whose offer letter
      states that they were paid a daily rate.

      It is further ORDERED that within fourteen days of this order, the

defendants shall provide a list in an electronic format—whether it is in a

spreadsheet is up to the defendants—of each individual’s full name, last known

mailing address, e-mail address (if known), telephone number (both home and

mobile, if known), and date(s) of employment. Thrower shall have fourteen days

from receipt of this information to send notice to potential class members. The opt-

in period shall be sixty days from the date the notice is mailed or sent via e-mail or

text message.

      It is further ORDERED that the parties must confer and submit an agreed

proposed text-message notice within fourteen days of this order.

      It is further ORDERED that the parties must confer and submit an agreed

proposed notice form and agreed proposed consent-to-join form within fourteen

days of this order.

      Signed on Galveston Island on this, the 3rd day of September, 2020.


                                         ________________________
                                            JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




                                         30
